Name: Commission Regulation (EC) NoÃ 17/2006 of 6 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 7.1.2006 EN Official Journal of the European Union L 4/1 COMMISSION REGULATION (EC) No 17/2006 of 6 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 6 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 81,2 204 46,6 212 88,1 999 72,0 0707 00 05 052 138,6 204 83,1 999 110,9 0709 90 70 052 146,9 204 62,7 999 104,8 0805 10 20 052 50,1 204 50,4 220 45,3 524 24,6 624 57,1 999 45,5 0805 20 10 052 83,4 204 73,0 999 78,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 46,0 400 86,4 464 130,1 624 76,2 999 84,7 0805 50 10 052 50,2 999 50,2 0808 10 80 400 111,4 404 102,5 720 91,8 999 101,9 0808 20 50 400 93,0 720 40,2 999 66,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.